                                          Case 3:20-mc-80157-JCS Document 12 Filed 12/02/20 Page 1 of 1




                                   1

                                   2                                   UNITED STATES DISTRICT COURT

                                   3                                  NORTHERN DISTRICT OF CALIFORNIA

                                   4
                                         JULIE CHUNG,
                                   5                                                         Case No. 20-mc-80157-JCS
                                                         Plaintiff,
                                   6
                                                  v.                                         ORDER GRANTING PETITION FOR
                                   7                                                         AMENDMENT OF NATURALIZATION
                                         UNITED STATES CITIZENSHIP AND                       CERTIFICATE
                                   8     IMMIGRATION SERVICES,
                                   9                     Defendant.

                                  10

                                  11          On September 17, 2020, Petitioner Julie Chung filed a petition asking the Court to amend

                                  12   her naturalization certificate, issued on October 13, 1987, to reflect her true date of birth. Dkt. 1.
Northern District of California
 United States District Court




                                  13   On November 20, 2020, Respondent United States Citizenship and Immigration Service

                                  14   (“USCIS”) filed a statement of non-opposition. Dkt. 9. All parties have consented to the

                                  15   jurisdiction of the undersigned pursuant to 28 U.S.C. § 636(c). Dkt. 3, 6. The Court has subject

                                  16   matter jurisdiction to amend Petitioner’s naturalization certificate because it was issued before

                                  17   October 1, 1991. See Trinh v. United States Citizenship and Immigration Services, No. 14-mc-

                                  18   80337-MEJ, 2015 WL 2088766, at *2-3 (N.D. Cal. May 5, 2015) (“[C]ourts retain jurisdiction to

                                  19   amend judicial naturalization certificates issued before October 1, 1991”). Accordingly, the Court

                                  20   GRANTS Petitioner’s petition to amend her naturalization certificate to reflect her true date of

                                  21   birth – August 28, 1959. The Court directs Petitioner to Paragraph 3 of USCIS’s non-opposition

                                  22   (Dkt. 9) for further direction as to how she may obtain a corrected naturalization certificate from

                                  23   USCIS. The Clerk shall close the file of this case.

                                  24          IT IS SO ORDERED.

                                  25   Dated: December 2, 2020

                                  26                                                     ______________________________________
                                                                                         JOSEPH C. SPERO
                                  27                                                     Chief Magistrate Judge
                                  28
